Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of this
31st day of May , 2016, by and among Thomas J. Inserra (the "Executive"), on the
one hand, and Pacific Mercantile Bank, a California banking corporation (the
"Bank"), on the other hand (Executive and the Bank collectively, the “Parties”).
RECITALS
WHEREAS, Pacific Mercantile Bancorp (“PMB”) is a bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the primary
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”).
WHEREAS, the Bank is a California chartered commercial bank and wholly-owned
subsidiary of PMB, subject to the primary supervision and regulation of the
California Department of Business Oversight (“CDBO”) and the FRB by virtue of
its membership in the Federal Reserve Bank of San Francisco.
WHEREAS, it is the intention of the Parties to enter an employment agreement for
the purposes of assuring the services of Executive as the Executive Vice
President, Chief Financial Officer of the Bank and PMB on the terms and subject
to the conditions set forth in this Agreement.
NOW, THEREFORE, based on the foregoing premises and in consideration of the
mutual covenants and representations contained herein, the Parties hereto agree
as follows:
1.Term. The Bank (the “Employer”) hereby employs Executive, and Executive hereby
accepts employment with Employer, under the terms of this Agreement. The term of
this Agreement shall be for a period of three (3) years (the “Initial Term”),
commencing as of May 31, 2016 (the "Effective Date") subject to the termination
provisions of paragraph 4. The term of this Agreement, as in effect from time to
time in accordance with the foregoing, shall be referred to herein as the
"Term". The period of time between the Effective Date and the termination of the
Executive's employment hereunder shall be referred to herein as the “Employment
Period.”
2.Employment.
(a)Positions and Reporting. Executive shall be employed as the Executive Vice
President, Chief Credit Officer of the Bank. During the Employment Period,
Executive shall report directly to the Chief Executive Officer of the Bank.
(b)Authority and Duties. Executive shall exercise such authority, perform such
executive duties and functions and discharge such responsibilities as are
reasonably associated with Executive's position as Executive Vice President,
Chief Credit Officer, commensurate with the authority vested in Executive
pursuant to this Agreement and consistent with the bylaws of the Bank and of
PMB. During the Employment Period, Executive shall devote his full business
time, skill and efforts to the business of Employer and shall not during the
Employment Period engage in any other business activities, duties, or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial, or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the Board of
Directors of Employer (the “Board”). Notwithstanding the foregoing, Executive
may (i) serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially interfere or
conflict with the performance of his duties hereunder and (ii) with the approval
of the Board serve on the boards of directors of other corporations that are not
involved in commercial banking or similar business activities; provided,
however, Executive shall not directly or indirectly acquire, hold, or retain any
beneficial interest in any business competing with or similar in nature to the
business of Employer except passive shareholder investments in other financial
institutions and their respective affiliates which no not exceed three percent




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


(3%) of the outstanding voting securities in the aggregate in any single
financial institution and its affiliates on a consolidated basis.
(c)Executive hereby represents and agrees that the services to be performed
hereunder are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
therefore expressly agrees that Employer, in addition to any other rights or
remedies that Employer may possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Executive.
3.Compensation and Benefits.
(a)Salary. During the Initial Term Executive shall receive an annual base salary
of $275,000 payable in equal semimonthly payments (the "Base Salary"). Such Base
Salary shall be subject to review in the eleventh (11th) month after the
Effective Date, and at each anniversary of the Effective Date thereafter, or
during Executive’s normal officer review period, for possible adjustment by the
Chief Executive Officer in concurrence with the Compensation Committee of the
Bank based on various factors including, but not limited to, market conditions,
the consolidated results of operations of the Bank and PMB and the performance
of Executive, but shall in no event be decreased from the level set forth above
during the Initial Term. All payments of Base Salary shall be subject to
applicable adjustments for withholding taxes, pro-rations for any partial
payment periods and such other applicable payroll procedures of the Bank.
(b)Salary Continuation During Disability. If Executive for any reason (except as
expressly provided below) becomes temporarily or permanently disabled so that he
is unable to perform the duties under this Agreement, Executive shall be paid
the Base Salary otherwise payable to Executive pursuant to subparagraph 3(a) of
this Agreement, reduced by the amounts received by Executive from state
disability insurance, or worker’s compensation or other similar insurance
benefits through policies provided by Employer, for a period of six (6) months
from the date of disability. For purposes of this paragraph 3(b), “disability”
shall be defined as provided in the Employer’s disability insurance program.
(c)Cash Incentive Payments. Executive shall be eligible to participate in the
Management Annual Incentive Plan. Executive's bonus, if any, shall be paid in
one lump sum to Executive at such time as other executive bonuses are paid. The
Chief Executive Officer retains the discretion to determine whether a pro-rata
bonus is appropriate if the Executive is terminated or leaves the employ of the
Bank prior to the annual determination of bonuses. All cash incentive payments
shall be subject to applicable adjustments for applicable withholding and
payroll taxes. Notwithstanding any provision of any incentive plan or
arrangement, no right of continued employment or any modification of the “at
will” nature of Executive’s employment with Employer shall be conferred upon
Executive thereunder or result therefrom.
(d)Insurance Benefits. During the Employment Period, Executive shall receive
such group life, disability, and health (including medical, dental, vision and
hospitalization), accident and disability insurance coverage and other benefits
which Employer extends, as a matter of policy, to all of its executive
employees, except as otherwise provided herein, and shall be entitled to
participate in all benefit and other incentive plans of the Employer, on the
same basis as other like employees of Employer.
(e)Vacation. Executive shall be entitled to four (4) weeks of annual vacation
during the Employment Period at his then existing rate of Base Salary, which
shall be scheduled in Executive's discretion, subject to and taking into account
applicable banking laws and regulations and business needs. Vacation will accrue
in accordance with the Bank’s personnel policies.
(f)Business Expenses. During the Employment Period, Employer shall promptly
reimburse the Executive for all documented ordinary and necessary business
expenses incurred by Executive in the performance of his duties under this
Agreement. Executive shall also be reimbursed for reasonable expenses incurred
in activities associated with promoting the business of Employer, including
expenses for




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


entertainment, travel, conventions, and educational programs. All such expenses
described above will be subject to compliance with applicable policies of
Employer. All such reimbursements shall be made upon presentation and approval
of receipts, invoices or other appropriate evidence of such expense in
accordance with the policies Employer in effect from time to time.
(g)Professional License Expenses.    During the Employment Period, Employer
shall reimburse the Executive for all documented ordinary and necessary expenses
incurred by Executive in maintaining professional business licenses and
certifications that he possesses as of the date of this Agreement. All such
expenses described above will be subject to compliance with applicable policies
of Employer. All such reimbursements shall be made upon presentation and
approval of receipts, invoices or other appropriate evidence of such expense in
accordance with the policies Employer in effect from time to time.
(h)Car Allowance. The Bank shall provide the Executive with a monthly automobile
allowance of $950.00 per month during the Employment Period. Executive shall (A)
obtain and maintain public liability insurance and property damage insurance
policies with insurer(s) acceptable to Employer and with such coverage in such
amounts as may be reasonably acceptable to Employer, and (B) provide copies of
such policies, endorsements or other evidence of insurance acceptable to
Employer. Any amounts paid by Executive for excess insurance coverage required
by Employer shall be reimbursed.
(i)Change in Control. Employee shall be eligible to participate in the Pacific
Mercantile Bancorp Change in Control Severance Plan pursuant to the terms and
conditions contained therein.
(j)Restricted Stock and Stock Option Grant.    PMB shall grant to Executive
10.000 shares of restricted PMB common stock and 50,000 stock options vesting
over the three year period commencing on the date of this Agreement and
otherwise pursuant to PMB’s 2010 Equity Incentive Plan (the “Plan”).
Notwithstanding any provision of the Plan, the Restricted Stock Agreement or
this Agreement or any other stock option or equity award agreement to the
contrary, no right of continued employment or any modification of the “at will”
nature of Executive’s employment with Employer shall be conferred upon Executive
thereunder or result therefrom.
(k)Sign-on Payment.    Immediately following execution of this Agreement, PMB
shall pay to Executive cash in the amount of $50,000 as a sign-on bonus payment.
4.Termination of Employment.
(a)Termination for Cause. The Board of Bank may terminate Executive's employment
hereunder for "Cause" or without "Cause." For purposes of this Agreement
termination for “Cause” shall mean (i) conviction of a crime directly related to
his employment hereunder, (ii) conviction of a crime involving moral turpitude,
(iii) willful and gross mismanagement of the business and affairs of Employer,
(iv) willful and intentional violation of any state or federal banking or
securities laws, or of the bylaws, rules, policies or resolutions of Bank, or
the rules or regulations of or any final order issued by the FRB, the CDBO, or
the Federal Deposit Insurance Corporation (the “FDIC”), (v) any violation of the
Employer’s policy against harassment, equal employment opportunity policy, drug
and alcohol policy and/or the confidentiality agreement that shall Employee
shall execute at the commencement of his employment and (vi) breach of any
material provision of this Agreement. For purposes of this Agreement, no act, or
the failure to act, on Executive’s part shall be considered “willful” unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interests of Employer. Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a notice of termination. In the event
employment of Executive is terminated pursuant to this subparagraph 4(a),
Employer shall have no further liability to Executive other than for
compensation accrued and for reimbursement of business expenses incurred through
the date of termination but not yet paid.




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


Termination under this subparagraph 4(a) shall not prejudice any remedy that the
Employer may have at law, in equity, or under this Agreement.
(b)      Termination by Employer Without Cause or by Executive for Good Reason.
Employer may terminate the employment of Executive without “Cause” (as defined
in subparagraph 4(a)) at any time during the Employment Period by giving written
notice to Executive specifying therein the effective date of termination.
Executive shall have the right at any time to terminate his employment with the
Bank for any reason or for no reason. For purposes of this Agreement, and
subject to Employer’s opportunity to cure as provided in Section 4(c) hereof,
Executive shall have "Good Reason" to terminate his employment hereunder if such
termination shall be the result of:
(i)a material diminution during the Employment Period in the Executive's title,
duties or responsibilities as set forth in Section 2 hereof without Executive’s
consent;
(ii)a material breach by Employer of the compensation and benefits provisions
set forth in Section 3 hereof;
(iii)a material breach by Employer of any material terms of this Agreement; or
(iv)the relocation of Executive's principal place of employment to any location
more than 50 miles from the Bank's headquarters at the Effective Date.
(c)     Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall
be a condition precedent to Employer’s right to terminate this Agreement under
subparagraph 4(a)(iv) and Executive's right to terminate his employment for
"Good Reason" that (1) the party alleging a breach shall first have given the
other party written notice stating with specificity the reason for the
termination ("breach") and (2) if such breach is susceptible of cure or remedy,
a period of 30 days from and after the giving of such notice to cure the breach.
If the breach cannot reasonably be cured or remedied within 30 days, the period
for remedy or cure shall be extended for a reasonable time (not to exceed 30
days), provided the party against whom a breach is alleged has made and
continues to make a diligent effort to effect such remedy or cure.
(d)    Termination Upon Death or Permanent Disability. This Agreement shall
terminate automatically upon: (i) the death of Executive, and (ii) the
"permanent disability" of Executive as such term is defined in the disability
insurance provided by Employer, or if such insurance is not provided by
Employer, the term shall mean that Executive has been deemed by a medical care
provider to indefinitely be unable to perform the essential functions of
Executive’s position with or without accommodation. If the Employment Period is
terminated by reason of the permanent disability of the Executive, Employer
shall give 30-days' advance written notice to that effect to the Executive or
his representative. Employer and Employee shall comply with any obligations they
may respectively have, under state or federal law, to interact regarding
reasonable accommodations.
5.Consequences of Termination. The following are the benefits to which Executive
is entitled upon termination of employment in all positions with Employer, and
such payments and benefits shall be the exclusive payments and benefits to which
Executive is entitled upon such termination. Except in the case of termination
of employment by Employer for Cause, or due to death, the post-termination
payments (other than those required by law) and benefits shall only be provided
if the Executive first enters into a form of general release agreement
reasonably satisfactory to Employer releasing Employer from any and all claims,
known and unknown, related to the Executive's employment with the Bank.
(a)Termination Without Cause or for Good Reason. In the event of termination of
Executive's employment (i) by Employer without "Cause" (other than upon death or
permanent disability), or (ii) by Executive for "Good Reason", Executive shall
be entitled to the following severance pay:




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


(i)Severance Pay - a lump sum amount equal to twelve (12) months of the
Executive's annual Base Salary. This lump sum payment shall be paid no later
than thirty (30) days after the final day of Executive’s employment with
Employer.
(b)Termination Upon Disability. In the event of termination of Executive's
employment hereunder by Employer on account of permanent disability, Employer
shall pay to Executive the accrued Base Salary and accrued and unused vacation
earned through the date of disability. Such payment shall be made no later than
sixty (60) days after the date of disability.
(c)Termination Upon Death. In the event of termination of Executive's employment
hereunder on account of Executive's death, Employer shall pay to Executive’s
beneficiary or beneficiaries or his estate, as the case may be, the accrued Base
Salary and accrued and unused vacation earned through the date of death. Such
payment shall be made no later than sixty (60) days after the date of death. In
addition, Executive’s beneficiary(ies) or his estate shall be entitled to the
payment of benefits pursuant to any life insurance policy of Executive, as
provided for in Section 3(c) above. Executive's beneficiary or estate shall not
be required to remit to Employer any payments received pursuant to any life
insurance policy purchased pursuant to Section 3(c) above.
(d)Termination for Cause or Due to End of the Term. In the event the employment
of Executive is terminated by Employer for Cause, no severance payment or
benefit shall be provided. In the event the employment of Executive is
terminated as a result of the expiration of the Term, Executive shall be
entitled to no severance payment or benefit of any kind notwithstanding any
provision to the contrary in the Employer’s employee manual or policies then in
effect, except as to matters such as coverage under The Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and unused vacation required by law
without reference to such manual or policies.
(e)Accrued Rights. Notwithstanding the foregoing provisions of this Section 5,
in the event of termination of Executive's employment hereunder for any reason
or for no reason, Executive shall be entitled to payment of any unpaid portion
of his Base Salary through the effective date of termination, payment of any
unreimbursed expenses incurred pursuant to Sections 3(f) or 3(g) above, and
payment of any accrued but unpaid benefits solely in accordance with the terms
of any incentive bonus or employee benefit plan or program of Employer.
(f)Non-assignability. Neither Executive nor any other person or entity acting on
his behalf or as his representative shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the rights or benefits of Executive under this
Section 5, nor shall any of said rights or benefits be subject to seizure for
the payment of any debts, judgments, alimony or separate maintenance, owed by
Executive or any other person or entity, or be transferable by operation of law
in the event of bankruptcy, insolvency or otherwise. The terms of this Section
5(f) shall not affect the interpretation of any other provision of this
Agreement.
(g)Regulatory Restrictions. Notwithstanding anything to the contrary contained
in this Agreement:
(i)    If Executive is removed and/or permanently prohibited from participating
in the conduct of Employer’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of Employer under this Agreement shall terminate, as of
the effective date of such order, except for the payment of Base Salary due and
owing on the effective date of said order, reimbursement of business expenses
incurred as of the effective date of termination and such matters required by
law.






Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of Employer under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Employer shall (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
(iii)    If Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected.
(iv)    All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of Employer (i) by the director of the FDIC or his
or her designee (the “Director”), at the time the FDIC enters into an agreement
to provide assistance to or on behalf of Employer under the authority contained
in 13(c) of the FDIA; or (ii) by the Director, at the time the Director approves
a supervisory merger to resolve problems related to operation of Employer when
the Employer is determined by the Director to be in an unsafe and unsound
condition. Any rights of the Executive that have already vested, however, shall
not be affected by such action.
(v)    No payments shall be made pursuant to this paragraph 5 or any other
provision herein in violation of the requirements of Section 18(k) (12 U.S.C.
§1828(k)).
(h)    IRC Section 280G. In no event shall the payment(s) described in this
paragraph 5 exceed the amount permitted by Section 280G of the Internal Revenue
Code of 1986, as amended (“Section 280G”). Therefore, if the aggregate present
value (determined as of the date of the change of control in accordance with the
provisions of Section 280G) of both the severance payment and all other payments
to Executive in the nature of compensation which are contingent on a change in
ownership or effective control of Bank or PMB or in the ownership of a
substantial portion of the assets of the Bank (the “Aggregate Severance”) would
result in a “parachute payment,” as defined under Section 280G, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by Executive’s “base amount” for the “base period,” as those terms are defined
under Section 280G. In the event the Aggregate Severance is required to be
reduced pursuant to this subparagraph 5(h), the last payments in time shall be
reduced first.
(i)    Conditions to Severance Benefits. The Bank shall have the right to seek
repayment of the severance payments and benefits or to terminate payments or
benefits provided by this paragraph 5 in the event that the Executive fails to
honor, in accordance with their terms, the provisions of paragraphs 6 or 9
hereof.
Confidentiality. Executive agrees that he will not at any time during the
Employment Period or at any time thereafter for any reason, in any fashion, form
or manner, except as required by law to comply with legal process, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any financial
information or trade or business secrets of Employer, its subsidiaries or
affiliates including, without limiting the generality of the foregoing, the
techniques, methods or systems of its operation or management, any information
regarding its financial matters, customer lists, computer software, any of its
customers lists, governmental relations strategies and methodologies, customer
contacts, underwriting methodology, loan program configuration and qualification
strategies, marketing strategies and proposals, its manner of operation, its
plans or other material data (the "Business"). The provisions of this Section 6
shall not apply to (i) information disclosed in the performance of Executive's
duties to Employer based on his good faith belief that such a disclosure is in
the best interests of Employer; (ii) information that is, at the time of the
disclosure, public knowledge; (iii) information disseminated by Employer to
third parties in the ordinary course of business; (iv) information lawfully




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


received by Executive from a third party who, based upon inquiry by Executive,
is not bound by a confidential relationship to Employer or otherwise improperly
received the information; or (v) information disclosed under a requirement of
law or as directed by applicable legal authority having jurisdiction over
Executive. In the event Executive is required by law to disclose such
information described above, Executive will provide Employer and their counsel
with immediate notice of such request so that they may consider seeking a
protective order. Notwithstanding the foregoing, Executive may disclose such
information concerning the business or operations of Employer and its
subsidiaries and affiliates as may be required by the FRB, CDBO, FDIC or other
regulatory agency having jurisdiction over the operations of Employer in
connection with an examination of Bank or PMB or other proceeding conducted by
such regulatory agency.
Executive agrees that all written, printed or electronic material, notebooks and
records including, without limitation, computer disks, used and/or developed by
Executive for Employer during the Term of this Agreement, other than Executive’s
personal address lists, telephone lists, notes and diaries, are solely the
property of Employer, and that Executive has no right, title or interest
therein. Upon termination of Executive’s employment, Executive or Executive’s
representative shall promptly deliver possession of all such materials
(including any copies thereof) to the Bank.
Notwithstanding any other provision in this Agreement, Executive shall not be
held liable for a disclosure of Employer’s trade secret(s) that is made either
(i) in confidence either to a government official, either directly or
indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of the law; or (ii) in a complaint or other
document filed in a lawsuit so long as the filing is made under seal. To the
extent Executive files a lawsuit alleging retaliation by the Employer for
reporting a suspected violation of the law, Employee may disclose the trade
secret to Executive’s attorney and use the trade secret information in a court
proceeding so long as Employee files any document containing the trade secret
under seal and does not disclose the trade secret except pursuant to court
order.
7.    Key-man Life Insurance. Employer shall have the right to obtain and hold a
"key-man" life insurance policy on the life of Executive with the Bank as
beneficiary of the policy. Executive agrees to provide any information required
for the issuance of such policy and submit himself to any physical examination
required for such policy.
8.    Unsecured General Creditor. Neither Executive nor any other person or
entity shall have any legal right or equitable rights interests or claims in or
to any property or assets of Employer under the provisions of this Agreement. No
assets of Employer shall be held under any trust for the benefit of Executive or
any other person or entity or held in any way as security for the fulfilling of
the obligations of Employer under this Agreement. All of Employer's assets shall
be and remain the general, unpledged, unrestricted assets of Employer.
Employer's obligations under this Agreement are unfunded and unsecured promises,
and to the extent such promises involve the payment of money, they are promises
to pay money in the future. Executive and any person or entity claiming through
him shall be unsecured general creditors with respect to any rights or benefits
hereunder.
9.    Business Protection Covenants.
(h)Covenant Not to Compete. Executive agrees that he will not, during the
Employment Period, voluntarily or involuntarily, directly or indirectly, (i)
engage in any banking or financial products or service business, loan
origination or deposit-taking business or any other business competitive with
that of the Bank or its subsidiaries or affiliates ("Competitive Business")
within Orange County, Los Angeles County, San Diego County and San Bernardino
County (the "Market Area"), (ii) directly or indirectly own any interest in
(other than less than three percent (3%) of any publicly traded company or
mutual fund), manage, operate, control, be employed by, or provide management or
consulting services in any capacity to any firm, corporation, or other entity
(other than Employer or its subsidiaries or affiliates) engaged in any
Competitive Business in the Market




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


Area, or (iii) directly or indirectly solicit or otherwise intentionally cause
any employee, officer, or member of the Board or any of its subsidiaries or
affiliates to engage in any action prohibited under (i) or (ii) of this
paragraph 9(a).
(i)Inducing Employees To Leave The Bank; Employment of Employees. Any attempt on
the part of the Executive to induce others to leave Employer’s employ, or the
employ of any of its subsidiaries or affiliates, or any effort by Executive to
interfere with Employer’s relationship with its other employees would be harmful
and damaging to Employer. Executive agrees that during the Employment Period and
for a period of twelve (12) months thereafter, Executive will not in any way,
directly or indirectly: (i) induce or attempt to induce any employee of the
Employer or any of its subsidiaries of affiliates to quit employment with
Employer or the relevant subsidiary or affiliate; (ii) otherwise interfere with
or disrupt the relationships between Employer and its subsidiaries and
affiliates and their respective employees; (iii) solicit or recruit any employee
of Employer or any subsidiary or affiliate or any former employee of Employer or
any subsidiary or affiliate.
(j)Nonsolicitation of Business. For a period of twelve (12) months from the date
of termination of employment, Executive will not, using Employer’s trade secrets
or confidential information, divert or attempt to divert from Employer or any of
its subsidiaries or affiliates, any business Employer or a relevant subsidiary
or affiliate had enjoyed or solicited from its customers, borrowers, depositors
or investors during the twelve (12) months prior to termination of his
employment.
(k)Bank’s Ownership of Inventions. To the extent that Executive has intellectual
property rights of any kind in any pre-existing works which are subsequently
incorporated in any work or work product produced in rendering services to Bank,
PMB or any their subsidiaries or affiliates, Executive hereby grants Bank a
royalty-free, irrevocable, world-wide, perpetual non-exclusive license (with the
right to sublicense), to make, have made, copy, modify, use, sell, license,
disclose, publish or otherwise disseminate or transfer such subject matter.
Similarly, Executive agrees that all inventions, discoveries, improvements,
trade secrets, original works of authorship, developments, formulae, techniques,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived, developed or reduced to practice during
Executive’s employment with Employer, either alone or jointly with others, if on
Employer’s time, using Employer’s facilities, or relating to Employer shall be
owned exclusively by the Bank, and Executive hereby assigns to the Bank all of
Executive’s right, title and interest throughout the world in all such
intellectual property. Executive agrees that the Bank shall be the sole owner of
all domestic and foreign patents or other rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for use in applying for, prosecuting, perfecting, or
enforcing patents or other intellectual property rights, including the execution
of any assignments, patent applications, or other documents that the Bank may
reasonably request. This provision is intended to apply to the extent permitted
by applicable law and is expressly limited by Section 2870 of the California
Labor Code, which is set forth in its entirety in Exhibit A to this Agreement.
By signing this Agreement, Executive acknowledges that this Paragraph shall
constitute written notice of the provisions of Section 2870.
(l)Bank’s Ownership of Copyrights. Executive agrees that all original works of
authorship not otherwise within the scope of paragraph 9(d) above that are
conceived or developed during Executive’s employment with Employer, either alone
or jointly with others, if on Employer’s time, using Employer facilities, or
relating to Employer, or its subsidiaries or affiliates, are “works for hire” to
the greatest extent permitted by law and shall be owned exclusively by the Bank,
and Executive hereby assigns to the Bank all of Executive’s right, title, and
interest in all such original works of authorship. Executive agrees that the
Bank shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for establishing in the Bank’s name the copyright to any
such original works of authorship.




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


10.    Resignations. The Executive agrees that upon termination of employment,
for any reason, he will submit his resignations from all offices with the Bank
and PMB and all of their respective subsidiaries and affiliates.
11.    Other Agreements. The Parties further agree that to the extent of any
inconsistency between this Agreement and any employee manual or policy of
Employer, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.
12.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or sent by facsimile, provided that the facsimile cover sheet contains a
notation of the date and time of transmission, and shall be deemed received: (i)
if personally delivered, upon the date of delivery to the address of the person
to receive such notice, (ii) if mailed in accordance with the provisions of this
Section 12, two (2) business days after the date placed in the United States
mail, (iii) if mailed other than in accordance with the provisions of this
Section 12 or mailed from outside the United States, upon the date of delivery
to the address of the person to receive such notice, or (iv) if given by
facsimile, when sent. Notices shall be addressed as follows:
If to the Employer:


Pacific Mercantile Bank
949 South Coast Drive
Third Floor
Costa Mesa, California, 92626
Attn: Chief Executive Officer


If to the Executive, to:


Mr. Thomas J. Inserra
6504 E. Lowden Rd
Cave Creek, AZ 85331
        
or to such other respective addresses as the Parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.
13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement, the inception or termination of the Executive's employment,
or any alleged discrimination or tort claim related to such employment,
including issues raised regarding the Agreement’s formation, interpretation or
breach, shall be settled exclusively by binding arbitration. The only exception
to the requirement of binding arbitration shall be for claims arising under the
National Labor Relations Act which are brought before the National Labor
Relations Board, claims for medical and disability benefits under the California
Workers’ Compensation Act, Employment Development Department claims, or as may
otherwise be required by state or federal law. However, nothing herein shall
prevent the Executive from filing and pursuing proceedings before the California
Department of Fair Employment and Housing, or the United States Equal Employment
Opportunity Commission (although if Executive chooses to pursue a claim
following the exhaustion of such administrative remedies, that claim would be
subject to the provisions of this Agreement). In addition to any other
requirements imposed by law, the arbitrator selected shall be a retired
California Superior Court Judge, or an otherwise qualified individual to whom
the parties mutually agree, and shall be subject to




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


disqualification on the same grounds as would apply to a judge of such court.
All rules of pleading (including the right of demurrer), all rules of evidence,
all rights to resolution of the dispute by means of motions for summary
judgment, judgment on the pleadings, and judgment under Code of Civil Procedure
Section 631.8 shall apply and be observed. The arbitrator shall have the
immunity of a judicial officer from civil liability when acting in the capacity
of an arbitrator, which immunity supplements any other existing immunity.
Likewise, all communications during or in connection with the arbitration
proceedings are privileged in accordance with Cal. Civil Code Section 47(b). As
reasonably required to allow full use and benefit of this agreement’s
modifications to the Act’s procedures, the arbitrator shall extend the times set
by the Act for the giving of notices and setting of hearings. Awards shall
include the arbitrator’s written reasoned opinion. Resolution of all disputes
shall be based solely upon the law governing the claims and defenses pleaded,
and the arbitrator may not invoke any basis (including but not limited to,
notions of “just cause”) other than such controlling law. By this binding
arbitration provision, both Executive and Employer give up their respective
right to trial by jury of any claim one may have against the other.
14.    Waiver of Breach. Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Executive or of Employer. No delay or omission in the
exercise of any power, remedy, or right herein provided or otherwise available
to any party shall impair or affect the right of such party thereafter to
exercise the same. Any extension of time or other indulgence granted to a party
hereunder shall not otherwise alter or affect any power, remedy or right of any
other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.
15.    Non-Assignment; Successors. Neither party hereto may assign his or its
rights or delegate his or its duties under this Agreement without the prior
written consent of the other party; provided, however, that: (i) this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
Employer upon any sale of all or substantially all of Employer's assets, or upon
any merger, consolidation or reorganization of Bank with or into any other
corporation, all as though such successors and assigns of the Bank and their
respective successors and assigns were the Bank; and (ii) this Agreement shall
inure to the benefit of and be binding upon the heirs, assigns or designees of
Executive to the extent of any payments due to them hereunder. As used in this
Agreement, the term "Bank" or “Employer” shall be deemed to refer to any such
successor or assign of the Bank or Employer referred to in the preceding
sentence.
16.    Withholding of Taxes. All payments required to be made by Employer to the
Executive under this Agreement shall be subject to the withholding and deduction
of such amounts, if any, relating to tax, and other payroll deductions as
Employer may reasonably determine it should withhold and/or deduct pursuant to
any applicable law or regulation (including, but not limited to, Executive's
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.
17.    Section 409A. If Executive determines, in good faith, that any
compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), Executive shall provide written notice thereof (describing in
reasonable detail the basis therefor) to Employer, and Employer shall, in
consultation with Executive, modify this Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to Executive. Any payments that, under
the terms of this Agreement, qualify for the “short-term” deferral exception
under Treasury Regulations Section 1.409A-1(b)(4), the “separation pay”
exception under Treasury Regulations Section 1.409A-1(b)(9)(iii) or another
exception under Section 409A of the Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


under this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, Executive is considered a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment that Executive becomes entitled to under this Agreement is considered
deferred compensations subject to interest, penalties and additional tax imposed
pursuant to Section 409A of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be payable prior to the
date that is the earlier of (i) six months and one day Executive’s separation
from service or (ii) Executive’s death. In no event shall the date of
termination of Executive’s employment be deemed to occur until Executive
experiences a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the Date of
Termination. All reimbursements provided under this Agreement shall be provided
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) the amount of expenses eligible for
reimbursement during one calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (B) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the calendar year in which the expense is incurred; and (C) the right
to any reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.
18.    Indemnification. To the fullest extent permitted by law, regulation, and
the Articles of Incorporation and Bylaws of Bank and PMB, the Bank and/or PMB as
appropriate shall pay as and when incurred all expenses, including legal and
attorney costs, incurred by, or shall satisfy as and when entered or levied a
judgment or fine rendered or levied against, Executive in an action brought by a
third party against Executive (whether or not the Bank is joined as a party
defendant) to impose a liability or penalty on Executive for an act alleged to
have been committed by Executive while an officer of the Bank and/or PMB;
provided, however, that Executive was acting in good faith, within what
Executive reasonably believed to be the scope of Executive's employment or
authority and for a purpose which the Executive reasonably believed to be in the
best interests of the Bank or the Bank's shareholders and the best interests of
PMB or PMB’s shareholders, and in the case of a criminal proceeding, that the
Executive had no reasonable cause to believe that Executive's conduct was
unlawful. Payments authorized hereunder include amounts paid and expenses
incurred in settling any such action or threatened action. All rights hereunder
are limited by any applicable state or Federal laws.
19.    Severability. To the extent any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom (but only for so long as such provision or portion thereof shall be
invalid or unenforceable) and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect to the
fullest extent permitted by law if enforcement would not frustrate the overall
intent of the Parties (as such intent is manifested by all provisions of the
Agreement including such invalid, void, or otherwise unenforceable portion).
20.    Payment. All amounts payable by the Bank to Executive under this
Agreement shall be paid promptly on the dates required for such payment in this
Agreement without notice or demand. Any salary, benefits or other amounts paid
or to be paid to Executive or provided to or in respect of the Executive
pursuant to this Agreement shall not be reduced by amounts owing from Executive
to Bank.
21.    Expenses. Each party shall pay his or its own fees and expenses incurred
by him or it in the drafting, review and negotiation of this Agreement.
22.    Authority. Each of the Parties hereto hereby represents that each has
taken all actions necessary in order to execute and deliver this Agreement.




Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
24.    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.
25.    Entire Agreement; Amendments. This Agreement and written agreements, if
any, entered into concurrently herewith constitute the entire agreement by
Employer, on the one hand, and Executive on the other hand with respect to the
subject matter hereof and merges and supersedes any and all prior discussions,
negotiations, agreements or understandings between Executive and Employer with
respect to the subject matter hereof, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by Executive
and Employer. With regard to such amendments, alterations, or modifications,
facsimile signatures shall be effective as original signatures. Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts.
26.    Further Actions. Each party agrees to perform any further acts and
execute and deliver any further documents reasonably necessary to carry out the
provisions of this Agreement.
27.    Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
28.    No Third Party Beneficiaries. This Agreement and each and every provision
hereof is for the exclusive benefit of the Parties and not for the benefit of
any third party.
29.    Headings. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.
30.    Regulatory Approval of this Agreement. The Parties acknowledge and agree
that entry into this Agreement is and payment of severance under paragraph 5 may
be subject to receipt of approval from the FRB pursuant to Section 1828(k) and
Part 359 of the FDIC Rules and Regulations, the FDIC and the CDBO. If such
approval is required but not obtained or if such approval is conditioned upon
modifications specified by the FRB, the FDIC or the CDBO the Parties agree to
negotiate in good faith to amend this Agreement to provide for substantially
equivalent terms consistent with regulatory requirements.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


PACIFIC MERCANTILE BANK


By:
/s/ Thomas M. Vertin
Name:
Thomas M. Vertin
Title:
President and Chief Executive Officer
 
 



EXECUTIVE:
                        
/s/ Thomas J. Inserra
Thomas J. Inserra









Employee: /s/ TJI



--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
California Labor Code § 2870
Employment agreements; assignment of rights
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.












Employee: /s/ TJI

